Case 5:17-cv-01944-JVS-SP Document 79 Filed 12/07/18 Page 1 of 2 Page ID #:1902



  1   AMERICAN MORTGAGE LAW GROUP, P.C.
      Jack V. Valinoti, SBN 214715
  2   jvalinoti@americanmlg.com
      775 Baywood Drive, Suite 100
  3   Petaluma, California 94954
      Telephone: (415) 878-0030
  4   Facsimile: (415) 878-0035
  5   Attorneys for Defendant
      First Centennial Mortgage Corporation
  6
      WOLFE & WYMAN LLP
  7   Cathy L. Granger, SBN 156453
      clgranger@wolfewyman.com
  8   2301 Dupont Drive, Suite 300
      Irvine, California 92612-7531
  9   Telephone: (949) 475-9200                                           JS-6
      Facsimile: (949) 475-9203
 10
      Attorneys for Defendant
 11   Dane McClain (erroneously sued
      herein as Dale McClain)
 12

 13                            UNITED STATES DISTRICT COURT
 14                       CENTRAL DISTRICT OF CALIFORNIA
 15   Gregory Richardson, an individual,    Case No.: 5:17-cv-01944
 16               Plaintiff,                The Hon. Judge James V. Selna
 17         v.                              ORDER GRANTING MOTIONS
                                            BY DEFENDANTS FIRST
 18   First Centennial Mortgage             CENTENNIAL MORTGAGE
      Corporation, an Illinois              CORPORATION AND DANE
 19   Corporation doing business in         McCLAIN TO DISMISS
      California, Dale McClain, an          PLAINTIFF’S SECOND
 20   individual, Joseph Howington, an      AMENDED COMPLAINT AND
      individual, and Tracy Zhang, an       DENYING PLAINTIFF’S MOTION
 21   individual, and Does 1 through        FOR LEAVE TO FILE A THIRD
      100, inclusive,                       AMENDED COMPLAINT
 22
                  Defendants.
 23

 24         The Court, having considered the motions of Defendants First Centennial
 25   Mortgage Corporation (“First Centennial”) and Dane McClain (“McClain”) [Docket
 26   Nos. 53 and 55] to dismiss the Second Amended Complaint [Docket No. 52] of

 27
      Plaintiff Gregory Richardson (“Plaintiff”) pursuant to Federal Rule of Civil
      Procedure 12(b)(6) and having considered Plaintiff’s motion for leave to file a Third
 28                                           -1-
                       [PROPOSED] ORDER GRANTING DEFENDANTS’ MOTIONS
                       TO DISMISS PLAINTIFF’S SECOND AMENDED COMPLAINT
Case 5:17-cv-01944-JVS-SP Document 79 Filed 12/07/18 Page 2 of 2 Page ID #:1903



  1   Amended Complaint [Docket No. 68], and finding good cause therefore,
  2         IT IS HEREBY ORDERED that First Centennial’s and McClain’s motions to
  3   dismiss Plaintiff’s Second Amended Complaint each shall be and hereby are
  4   GRANTED, with prejudice and without leave to amend, for the reasons set forth in
  5   and in accordance with the Court’s November 19, 2018 Civil Minutes [Docket No.

  6   74], a true and correct copy of which is attached hereto as Exhibit A;

  7
            IT IS FURTHER HEREBY ORDERED that Plaintiff’s Second Amended
      Complaint against First Centennial and McClain shall be and hereby is dismissed in
  8
      its entirety, with prejudice and without leave to amend; and
  9
            IT IS FURTHER HEREBY ORDERED that Plaintiff’s motion for leave to file
 10
      a Third Amended Complaint is denied as moot.
 11

 12   Dated: December 07, 2018
 13

 14

 15                                            HONORABLE JAMES V. SELNA
                                               United States District Judge
 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28                                            -2-
                       [PROPOSED] ORDER GRANTING DEFENDANTS’ MOTIONS
                       TO DISMISS PLAINTIFF’S SECOND AMENDED COMPLAINT
